Title: From Alexander Hamilton to William Campbell, 2 November 1799
From: Hamilton, Alexander
To: Campbell, William (of NC.)


          
            Sir:
            New York Novr. 2nd. 1799
          
          I have receipt received your letter of the eighth ninth of october.
          Your name is placed on the list of Candidates for the office of Division Inspector; but I can not tell say how far it will be practicable to comply with your wish request as a particular course has been viewed is to be pursued and it is impossible to tell whether that will lead to the gratification of your desire.
          With great consn
          Major Campbell
        